Citation Nr: 1427575	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-02 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a temporary total rating based on hospital treatment in excess of 21 days.  

3.  Entitlement to service connection for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702 (West 2002).  

4.  Entitlement to service connection for a skin disorder, claimed as eczema and pseudofolliculitis barbae.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the RO.  

The Veteran failed to report for a hearing with the Board scheduled at the RO in August 2011.  He has not provided good cause for his failure to report and his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).  

The issues certified for appeal include service connection for PTSD.  A review of the outpatient records showed multiple Axis I diagnoses and the Board has rephrased the issue as service connection for an innocently acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

In June 2010, the RO denied service connection for eczema.  In the January 2011 Statement of the Case, the RO phrased the issue as service connection for eczema, also now claimed as pseudofolliculitis barbae.  

Thus, the Board has phrased the issue as service connection for a skin disorder, to included eczema and pseudofolliculitis barbae.  

Information in the claims folder shows that in September 2010, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Disabled American Veterans (DAV).  

In September 2011, the Veteran was notified that his appeal had been received at the Board.  In March 2014, DAV provided argument on the Veteran's behalf.  

The VBMS and Virtual VA folders have been reviewed.  In reviewing VBMS, the Board notes that in April 2014, the Veteran submitted a VA Form 21-22 in favor of the American Legion.  

The new form, however, was executed more than 90 days after the appeal was certified to the Board.  See 38 C.F.R. § 20.1304(a) (2013).  The Veteran has not asserted good cause for the delay in changing representation, and thus, the Board finds that DAV remains the representative for purposes of this appeal until the case returns to the AOJ.  38 C.F.R. § 20.1304(b)(1)(i).  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran reports having treatment at the Hampton VA Medical Center and associated outpatient clinics.  VA records were last printed in July 2010.  Updated VA records should be obtained.  38 C.F.R. § 3.159(c)(2) (2013).

	Acquired psychiatric disorder, to include PTSD

The Veteran contends that he has psychiatric problems related to in-service personal trauma.  

In a June 2010 statement, the Veteran reported that the incident happened in 1992 while assigned to the USS KENTUCKY at Kings Bay, Georgia.  In addition to a personal assault, he also described threatening racial slurs.  

In an August 2010 statement, the Veteran reported that he informed His executive officer of the assaults and threats.  He then went to see the chaplain and was subsequently removed from the command.  

In an April 2014 statement, the Veteran reported being threatened with explicit hate graffiti on the bathroom stall and in his sleeping quarters and was assaulted on several occasions by his shipmates.  He indicated that the incidents occurred from 1987 to 1989 while he was assigned to the USS JACK at Groton, Connecticut.  He reported advising his executive officer and then going to see the chaplain.  About a week later, he received transfer orders.  

The VA records showed treatment for various psychiatric disorders and include a diagnosis of PTSD due to military sexual trauma.  See VA mental health consult dated March 11, 2010.

However, the service records do not document the claimed personal trauma.  VA has established special procedures for evidentiary development in cases of PTSD due to personal assault.  

When there is no indication in the military record that a personal assault occurred, alternative evidence, such as behavior changes that occurred at the time of the incident, might still establish that an in-service stressor incident occurred.  

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request to be transferred to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, anxiety without an identifiable cause, or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2013); see Patton v. West, 12 Vet. App. 272 (1999).

Applicable regulations specifically provide that VA will not deny a claim for service connection for PTSD that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  

VA may also submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

A review of the service personnel records shows that the Veteran generally received high enlisted performance marks.  He did, however, receive non-judicial punishment in September 1987 and January 1988.  Additionally, a November 2009 VA medical record documents the Veteran's description of "a drastic change in his character" since the military trauma.  

On review, the Board finds that a VA examination is needed to determine the nature and likely etiology of the claimed psychiatric disorders.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  


	Temporary total rating

The Veteran was hospitalized from October 15, 2009 to November 5, 2009 for a primary diagnosis of psychotic disorder and PTSD.  The claim for a temporary total rating based on hospital treatment in excess of 21 days is inextricably intertwined with the PTSD claim and action on the claim must be deferred pending completion of that claim.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).


	Service connection for treatment purposes under 38 U.S.C.A. § 1702

In addition to asserting entitlement to service connection for PTSD for compensation purposes, the Veteran has also claimed service connection for VA treatment purposes.  See 38 U.S.C.A. § 1702.  

On review of the claims folder, it does not appear that the Veteran was provided VCAA notice specific to this issue.  This should be accomplished on remand.  


	Service connection for a skin disorder

The service treatment records show that the Veteran was treated for skin disorders, to include pseudofolliculitis barbae and mild acne keloidalis nuchae.  On examination for separation, his skin was reported as normal on clinical evaluation.  

In an August 2010 statement, the Veteran reported beginning to notice bumps and a red rashy area the day after his first military haircut in boot camp and worsening as time continued in the affected area.  In his January 2011 VA Form 9, the Veteran argued that he had eczema brought about by dirty hair clippers used in the military.  

The Veteran is competent to report continuing problems with skin rash and considering the findings during service, the Board finds that a VA examination is needed.  38 C.F.R. § 3.159(c)(4); McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take the appropriate action to obtain records from the Hampton VA Medical Center, to include any associated outpatient clinics, for the period from July 2010 to the present.  All records obtained should be associated with the claims folder or virtual folders.  

2.  The AOJ should take the appropriate action to send the Veteran a fully compliant VCAA letter as concerns the issue of service connection for a psychosis or other mental illness for the purpose of establishing eligibility for medical treatment only under the provisions of 38 U.S.C.A. § 1702.

3.  Thereafter, the AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of claimed acquired psychiatric disorder, to include PTSD.  The claims folder, to include any relevant electronic records, should be available for review.

Initially, the examiner is requested to review the record and provide an opinion as to whether there is any evidence of behavior changes in service, which provides corroborative evidence that the claimed in-service stressors (physical and sexual assault, racial slurs, etc.) actually occurred.  

The evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

The examiner is also requested to identify all current psychiatric diagnoses and for each diagnosis, should provide an opinion as to whether it is at least as likely as not that such disorder is related to any corroborated in-service stressor or to another event or incident of the Veteran's active service.  

A complete rationale for any opinion expressed should be provided.  

4.  The AOJ should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any skin disorders, claimed as eczema and pseudofolliculitis barbae.  The claims folder, to include any relevant electronic records, should be available for review.

The examiner is requested to identify any current skin disorders and for each diagnosis, should provide an opinion as to whether it is at least as likely as not that any current shin disability had its clinical onset during service or otherwise was related to reported complaints or treatment during service or another event or incident of the Veteran's period of active service.  

A complete rationale for any opinion expressed should be provided.  

5.  After completing all indicated development, the AOJ should readjudicate the appeal issues in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



